Citation Nr: 0027039	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  95-26 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected hypertension.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to July 
1994.

This appeal arises from a March 1995, Department of Veterans 
Affairs Regional Office (VARO), No. Little Rock, Arkansas 
rating decision which, in pertinent part granted service 
connection for hypertension and assigned a 0 percent rating, 
and denied service connection for left and right knee 
disabilities. 

The Board remanded the appellant's claim for further 
development in an April 1997 decision.  Additional 
development was completed, and the claim has been returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant served on active duty from March 1985 to 
July 1994.

2.  Prior to VA examination in February 1998, continuous 
medication was necessary for control of hypertension, but the 
appellant did not have a history of diastolic blood pressure 
predominantly 100 or more.

3.  From VA examination in February 1998, diastolic blood 
pressures were predominantly 100 or more.

4.  The appellant has not submitted competent medical evidence 
that he has a left knee disability.

5.  The appellant has not submitted competent medical evidence 
linking his currently diagnosed right knee disability to 
service.

CONCLUSIONS OF LAW

1.  Prior to February 1998, the criteria for a compensable 
rating for hypertension with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.104 Diagnostic Code 7101 (1999); 38 C.F.R. § 4.104 
Diagnostic Code 7101 (1997).

2.  From February 1998, the criteria for a rating of 10 
percent, but no higher, for hypertension with headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.104 Diagnostic Code 7101 (1999); 
38 C.F.R. § 4.104 Diagnostic Code 7101 (1997). 

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
left knee disability.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
right knee disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

1.  Entitlement to a compensable rating for service-connected 
hypertension.

Regarding his claim for a higher rating, the Board finds that 
the appellant has satisfied his statutory burden of submitting 
evidence which is sufficient to justify a belief that his 
claim is "well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It is also 
clear that the appellant's claim has been adequately developed 
for appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson.  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id. at 132.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this case, the RO granted service connection and originally 
assigned a 0 percent disability evaluation for hypertension in 
a March 1995 rating decision, effective as of July 30, 1994, 
the date following his military separation. 

The Board will now review the appellant's pertinent medical 
history regarding his hypertension.

Service medical records reveal a blood pressure reading of 
148/100 in August 1989.  The examiner noted that the 
appellant's blood pressure was to be monitored, and he would 
be referred to MO if it continued to be elevated.  A blood 
pressure reading of 144/102 was noted on an emergency care 
and treatment report for nasal fracture in April 1992.  A 
blood pressure reading of 136/102 was noted in June 1992.  
Blood pressure readings were 134/96 on the right and 130/96 
on the left, and an impression of mild, essential 
hypertension was reported in July 1994.  Other elevated blood 
pressure readings were recorded in service, but diastolic 
pressures were less than predominantly 100 and systolic 
pressures were all less than 160.  His July 1994 military 
separation examination reported a diagnosis of hypertension.  

A VA examination was conducted in January 1995.  The appellant 
reported a history of hypertension for two years.  He claimed 
that he was receiving no treatment, but that he formerly took 
Tenormin.  He was not on a low salt diet.  There was no 
history of severe end organ damage.  He subjectively 
complained of pulsation in his left arm, and that his face 
felt flushed.  Blood pressure readings were 151/94 sitting, 
161/93 lying, and 147/104 standing.  The diagnosis was of 
untreated hypertension.

VA treatment records dated from December 1994 to December 
1995 reported that the appellant was taking Tenormin in 
December 1994 and in July 1995.  Blood pressures recorded 
during this time were 133/82, 142/92, 145/82 and 151/90.

At his January 1996 hearing on appeal, the appellant 
testified that he had been taking blood pressure medication 
for two years.  He claimed that his blood pressure was high 
before he started taking medication, and that his diastolic 
pressure was still over 100.  He reported that he had 
nosebleeds and throbbing in his left arm as symptoms of his 
hypertension.

A VA examination was conducted in February 1998.  The 
examiner reviewed the appellant's claims folder.  The 
appellant's blood pressure was checked several times during 
the examination, in the sitting position, in both 
extremities, and was approximately 150 to 160 systolic and 
104 to 110 diastolic.  Heart sounds were quiet.  Peripheral 
pulses were adequate.  The examiner's impression was of a 
history of hypertension, verified on examination, but 
apparently episodic.  There was no evidence of 
cardiopulmonary disease on ECG.

The Board notes that the pertinent regulations governing 
evaluations for cardiovascular disorders were amended, 
effective January 12, 1998.  The United States Court of 
Veterans Claims (hereinafter Court) has stated that where the 
law or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria for cardiovascular disorders.  See 
Supplemental Statement of the Case dated in May 1999.  Based 
on all of the above-cited evidence, including the most recent 
VA examination, it was concluded that an increased rating 
above 0 percent under the amended criteria was not in order.

Under the criteria in effect prior to the regulatory changes 
in question for cardiovascular disorders, a 10 percent 
disability evaluation contemplated a diastolic pressure of 
predominantly 100 or more.  Also, when continuous medication 
was shown necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent was warranted.  A 20 
percent evaluation contemplated a diastolic pressure of 110 
or more with definite symptoms.  A 40 percent evaluation 
contemplated a diastolic pressure of 120 or more and 
moderately severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  Under the criteria currently in effect, a 
10 percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more, systolic pressure of predominantly 
160 or more; and a 10  percent minimum evaluation is 
warranted for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
for diastolic pressure that is predominantly 110 or a 
systolic pressure that is predominantly 200 or more.  A 40 
percent evaluation is warranted for a diastolic pressure of 
120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  
In this case, neither the old nor the revised rating criteria 
are more favorable to the appellant.

With respect to the old rating criteria, the evidence shows 
that prior to January 1998, the appellant was, at least for 
most of the time, taking medication for the control of 
hypertension.  In addition, he had a history of elevated 
blood pressures, but, significantly, diastolic pressures were 
predominantly less than 100.  Accordingly, he did not meet 
the criteria for a compensable rating.  With respect to the 
amended rating criteria, the evidence shows that at the time 
of the VA examination in February 1998, diastolic blood 
pressures were predominantly 100 or more.  Accordingly, the 
appellant met the criteria for a 10 percent rating under the 
amended (as well as the old) rating criteria.  Because the 
appellant did not exhibit predominant diastolic readings of 
110 or systolic readings predominantly 200 or more, a 20 
percent evaluation for the appellant's disability is 
unwarranted.

Thus, overall, the record affords a basis for an evaluation 
of 10 percent for hypertension from the date of the VA 
examination in February 1998.

SERVICE CONNECTION

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

The appellant is also seeking service connection for knee 
disabilities.  Under pertinent law and VA regulations, service 
connection may be granted if a disability was incurred or 
aggravated during service, or as a result of service, or if 
arthritis manifested to a compensable degree within one year 
thereafter.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (1999).  It is not necessary to have 
a diagnosis of a particular disability during service, but it 
is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

The appellant's February 1985 military enlistment examination 
described his lower extremities and musculoskeletal system as 
normal.  Service medical records revealed that he was hit in 
the right patella region by an 8 inch piece of pipe in 
September 1987.  The examiner observed an abrasion with 
ecchymosis on the patellar surface with mild swelling and 
tenderness to direct palpation of the patella and tibial 
plateau.  A right knee series revealed no fracture or 
dislocation.  The examiner assessed right knee "contusion/? 
strain - moderate", for which he provided a knee immobilizer 
and prescribed Motrin.  The appellant was placed on light duty 
for 7 days.

The appellant's July 1994 military separation examination 
described his lower extremities and musculoskeletal system as 
normal.  He denied any history of bone, joint or other 
deformity, and of trick or locked knee.  

A VA examination was conducted in January 1995.  The appellant 
reported that he was struck on the left knee by a large ball 
valve in 1985 or 1986.  He claimed that the patella was forced 
upward, but that there were no fractures, ligament or tendon 
damage.  Treatment was bed rest with a knee brace, and the 
swelling eventually resolved.  He reported recurrent pain in 
cold weather, but indicated that he took no medications for 
his knee.  Subjective complaints included pain and numbness in 
cold weather.  Examination of his left knee was normal.  There 
was no swelling, deformity, or other impairment.  X-ray of his 
left knee revealed no fracture or dislocation, no effusion, 
and no arthritic changes.  The impression was of a normal left 
knee.

VA treatment records dated from December 1994 to December 1995 
reported that the appellant complained of shoulder, elbow, 
knee and low back stiffness with prolonged sitting in 
September 1995.  He denied a history of joint trauma.  

At his January 1996 hearing on appeal, the appellant testified 
that he was struck on his right knee in the past.  He claimed 
that he wore braces on his knees that which he had purchased 
over-the-counter.  He reported that he had numbness in his 
knee and pain after working as a truck driver for 8 hours.  He 
claimed that both knees creaked and popped, and that he took 
pain medication sometimes.  He indicated that his left knee 
problems were the result of his right knee being numb and 
giving out on him which caused him to fall.  He claimed that 
he had been having problems with his left knee for about 3 or 
4 years.

A June 1996 cover letter from the appellant's private 
physician, James H. Buie, M.D., was submitted.  Dr. Buie 
reported that he had seen the appellant for symptoms related 
to a "service-connected injury that occurred 9/15/89."  He 
indicated that the appellant reported continued symptoms 
referable to his knee with increasing pain and discomfort and 
also symptoms associated with his lumbar spine.  He noted that 
the appellant was in need of an MRI of his right knee for 
symptoms of patellofemoral disease.  The associated June 1996 
treatment record reported that the appellant was seen for 
evaluation.  He provided a history of intermittent knee pain, 
with gradual involvement of his entire right leg and symptoms 
involving his right back, the anterior aspect of his leg to 
the ankle and foot, the posterior aspect of his leg down 
beyond his knee and then on up his back with discomfort 
involving his right shoulder girdle and neck area.  On 
examination, he had +2 patellofemoral crepitus of the right 
knee, with discomfort on manipulation of the patella.  The 
knee exam was normal on the left.  X-rays of his knee were 
essentially normal with the exception of a little lateral 
overhang on the Lauren view of the lateral facet.  An MRI of 
the right knee was recommended.

A July 1996 letter from the appellant's chiropractor, Torsten 
Seubold, was also submitted.  The chiropractor opined that the 
appellant had an unstable knee joint that he injured while he 
was serving in the military.

A VA examination was conducted in February 1998.  The examiner 
reviewed the appellant's medical history.  The appellant 
complained that his right knee felt numb.  He claimed that if 
he attempted to use it while numb, his knee may collapse in an 
unpredictable fashion, or, if he used it, the pain started on 
the outer aspect of his knee and felt "like an icepick" on 
the lateral border of the patella with pain radiating upwards 
through his thigh and hip and into his back.  Regarding his 
left knee, the appellant reported that he had struck his left 
knee due to the collapsibility of his right knee.  The 
appellant did not describe locking, effusion or signs, of 
inflammation of either knee.  The impression of the examiner 
following examination was of slight lateral displacement of 
the patella of the right knee; and pain in the knees of 
etiology as yet undetermined.  The examiner reported that the 
appellant's symptoms of his right knee were difficult to 
analyze.  He indicated that some of the appellant's pain that 
radiated up into his hip and thigh was not originating in his 
knee.  An MRI was ordered for the right knee in an effort to 
clarify the diagnosis.  The examiner was unable to establish a 
clear cut diagnosis of a left knee disorder based on objective 
findings.

In response to questions posed by the Board on remand, the 
examiner reported that the diagnosis of "knee contusion? 
Strain-moderate" during service was substantiated by the lack 
of additional treatment in the record.  He indicated that he 
was unable to find objective evidence of a pathological 
process of the left knee and was waiting for the results of an 
MRI to determine the diagnosis of the right knee.  He further 
indicated that a casual relationship between the in-service 
diagnosis and post service diagnosis did not seem probable 
because the medical record available did not show repetitive 
visits, and the date of his examination by Dr. Buie was so far 
removed.  He was unable to concur with the opinion of Dr. 
Seubold, as he did not feel that there was a probability of 
trauma and post service diagnoses.  

In an August 1998 addendum, the examiner reported that the MRI 
of the right knee revealed a degenerative tear in the 
posterior horn of the lateral meniscus.  It was felt that 
these two diagnoses should be the final diagnosis as part of 
the findings of February 1998, as they more accurately 
described the appellant's problems. 

The medical evidence does not establish a well grounded claim 
for either a left or right knee disability.  The appellant's 
military treatment records are negative for any complaints or 
findings referable to a left knee disability and post service 
examinations and treatment records are likewise negative for 
any objective findings specifically referable to his left 
knee.  Regarding his right knee disability claim, service 
medical records merely note a contusion, possible strain, with 
no findings referable to his right knee until June 1996, 
almost 2 years after his military separation and 11 years 
after his right knee complaint during service.  However, 
neither the opinion from the appellant's private physician or 
chiropractor are sufficient to provide a nexus between current 
disability and service because neither is as probative as the 
report of VA examination (with addendum) in 1998.  Neither Dr. 
Buie nor the chiropractor reviewed the medical record 
(including the service medical records) in formulating their 
opinions.  Both clearly relied on history provided by the 
appellant.  Also, the chiropractor's opinion does not specify 
whether it is the left or right knee that is the subject of 
the opinion.  In any event, VA examiner's opinions 
specifically states that there was no probable relationship 
between the inservice right knee injury and current right knee 
disability.

As the appellant has not submitted competent medical evidence 
of a left knee disability, or of a nexus between his currently 
diagnosed right knee disability and his period of active 
service, his claims must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.  The Board is not aware of the 
existence of additional relevant evidence that could serve to 
well ground the appellant's claims.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a)(West 1991) to notify the veteran of the evidence 
required to complete his application for service connection 
for knee disabilities.  McKnight, 131 F.3d at 1484-85; 
Robinette, 8 Vet.App. at 77-78.  

That notwithstanding, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground his claim and to explain why his current 
attempt fails.

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claims was that there was no objective 
medical evidence to substantiate that he currently had a left 
knee disability or that his right knee disability was incurred 
or aggravated during service.  Additionally, by this decision, 
the Board is informing the appellant of what is necessary to 
make his claims well grounded.





	(CONTINUED ON NEXT PAGE)





ORDER

Prior to February 1998, an increased (compensable) rating for 
hypertension is denied.

From February 1998, a rating of 10 percent for service-
connected hypertension is granted, subject to the criteria 
that govern the payment of monetary awards.

Having found the claim for entitlement to service connection 
for a left knee disability not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for a right knee disability not well grounded, the appeal is 
denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

